Citation Nr: 0205365	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  93-28 757	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to extension of the veteran's basic 10-year 
period of eligibility for receiving educational assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code.

(The issues of entitlement to an increased evaluation for 
disk disease of the lumbosacral spine with strain and whether 
the achievement of a vocational goal as a Medical Doctor is 
reasonably feasible for purposes of entitlement to additional 
vocational rehabilitation training under Chapter 31, Title 
38, United States Code will be addressed in separate 
decisions.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from July 3, 1986, to March 
30, 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision by the 
Muskogee, Oklahoma, Regional Office of the Department of 
Veterans Affairs (VA).  Subsequently, the case was 
transferred to the VA Regional Office (RO) in Waco, Texas.

In July 2001, the veteran testified at a video conference 
hearing before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

3.  In October 1991, VA issued the veteran a certificate of 
eligibility for educational assistance benefits and notified 
him that he had been approved for enrollment and pursuit of a 
program as a Medical Doctor and that his eligibility for 
education benefits would expire on March 31, 1997.

4.  The medical evidence of record does not clearly establish 
the veteran was prevented from initiating or completing a 
chosen program of education within the applicable eligibility 
period because of a physical or mental disability or that 
such a program of education was medically infeasible.


CONCLUSION OF LAW

The criteria for extension of the applicable delimiting 
period for receiving educational assistance benefits under 
the provisions of Chapter 30, Title 38, United States Code, 
have not been met.  38 U.S.C.A. §§ 3031, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 21.7051 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  In this 
case, the Board finds that the March 1999 statement of the 
case adequately notified the veteran of the evidence 
necessary to substantiate the claim and of the action to be 
taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  The 
Board notes that all identified and authorized records 
pertinent to the matter on appeal have been received.  In 
addition, the veteran was provided the opportunity to present 
testimony at a video conference hearing on appeal before the 
undersigned member of the Board.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

Background

Service records show the veteran was honorably discharged on 
March 30, 1987, after 8 months and 28 days of active service 
because of a personality disorder.

VA records show service connection has been established for 
disk disease of the lumbosacral spine with strain and that a 
20 percent rating has been assigned effective from January 1, 
1991.

VA hospital records dated from November 26, 1990, to December 
17, 1990, a period of 22 days, show the veteran was treated 
for care involving the use of rehabilitative procedures, 
chronic low back pain, and hypertension.

In October 1991, VA issued the veteran a certificate of 
eligibility for educational assistance benefits under the 
provisions of Chapter 30, Title 38, United States Code 
(Chapter 30).  The veteran was notified that he had been 
approved for enrollment and pursuit of a program as a Medical 
Doctor and that his eligibility for education benefits would 
expire on March 31, 1997.

VA medical records dated from 1989 to 1997 show the veteran 
was treated for disorders including back disorders, 
psychiatric disorders, hypertension, and sleep apnea.  In 
January 1994, the veteran was admitted to a VA chronic pain 
management program.  A discharge summary dated from April 28, 
1994, to August 3, 1994, noted the veteran had been admitted 
to the domiciliary in order to look for work and for medical 
stabilization.  It was further indicated the veteran had 
requested a discharge in order to begin school.  

In November 1994, the veteran requested restoration of 8 
months of Chapter 30 entitlement because he did not attend 
school from September 1, 1994, to December 20, 1994.

Correspondence from the Ross University School of Medicine, 
dated January 20, 1995, indicated the veteran had been 
accepted to begin studies on August 29, 1995.  It was noted 
the program was a 4-year full time program leading to an M.D. 
degree.  

An October 1995 VA psychology/mental health report noted the 
veteran stated he had completed the first year of medical 
school but that he had dropped out because his back pain made 
sitting in classrooms difficult and standing in laboratory 
classes impossible.  An October 1995 psychologist's 
evaluation noted the results of the veteran's Minnesota 
Multiphasic Personality Index - II were of questionable 
validity; however, diagnoses of recurrent major depressive 
disorder, avoidant personality disorder, and schizoid 
personality disorder were provided.  The examiner noted a 
current global assessment of functioning (GAF) score of 45.

Undated correspondence from the Office of the Executive Dean 
of the Ross University School of Medicine noted the veteran 
had been granted a leave of absence for treatment of medical 
problems including a herniated intervertebral disc.

In correspondence dated in March 1996 the veteran notified VA 
that he was no longer enrolled at Ross University School of 
Medicine because he planned to enroll in another medical 
school.

In correspondence noted as having been signed in April 1996 
the veteran stated he had been unable to pursue his education 
goals from August 1996 to the present due to his disability.  

In a statement dated in July 1996 the veteran reported he had 
terminated his attendance at Ross University School of 
Medicine in March 1996 due to medical reasons and hardship.  
He noted he would begin at a new medical school in September 
1996.

In a February 1998 statement the veteran requested an 
extension of the delimiting date for Chapter 30 education 
benefits.  He stated disabilities had prevented his using his 
benefits including herniated disc, narcolepsy, apnea, 
costochondritis, hypertension, chronic headaches, heart 
murmur, numbness and tingling to the legs, and psychiatric 
disorders.

In March 1998, the Muskogee, Oklahoma VA Regional Office 
requested the veteran submit additional information in 
support of his claim.  

In an April 1998 statement Dr. N.C., a VA physician, reported 
the veteran had been followed at the Long Beach VA hospital 
since approximately 1988.  It was noted that he had moderate 
to severe chronic low back pain secondary to disc herniation 
without radiculopathy.  The physician stated that during most 
of this time the veteran's condition had prevented him from 
work which required physical activity and at times was 
persistent and severe enough to limit pursuit of education.

In May 1998, the Muskogee VARO requested the veteran submit 
additional information in support of his claim.

In a June 1998 statement Dr. N.C. reported he had seen the 
veteran on April 12, 1996, and felt that although he had 
moderate to severe back pain he was capable of attending 
school.  It was noted that he had returned on April 28, 1997, 
with essentially the same condition and that on December 8, 
1997, the veteran had complained that his back pain was too 
severe for him to continue his studies.  It was the 
physician's opinion that since that time the veteran had not 
been able to attend school or work but that it was not a 
permanent condition.  

The veteran underwent a VA examination in July 1998.  It was 
reported that the veteran had well-documented clinical and 
radiological evidence of degenerative osteoarthritis 
involving the lumbosacral and service spines.  It was the 
examiner's opinion that the veteran was medically disabled 
and unemployable because of his musculoskeletal disease.  

Department of Health and Human Services, Social Security 
Administration (SSA) records include an August 1998 
determination of disability which began August 30, 1991.  It 
was noted the primary diagnosis for which disability had been 
established was paranoid schizophrenia and other functional 
psychotic disorders and the secondary diagnosis was disorders 
of the back.

In a September 1998 statement Dr. N.C. noted as an addendum 
to his earlier statements that he had given the veteran the 
benefit of the doubt and cleared him to attend school even 
though he had a history of moderately severe back pain 
because there was no objective evidence that his condition 
was permanent and definitely disabling at that time.  He also 
explained that his statement that the veteran's April 1997 
examination had revealed no changes from April 1996 findings 
had taken into account past periods of worsening symptoms and 
treatment in the Dominican Republic but that the veteran's 
April 1997 complaints of pain radiation could be considered a 
change in his condition.  It was noted the magnitude of the 
change was debatable.

In correspondence dated in October 1998 the veteran requested 
reconsideration of his claim based upon the revised statement 
of Dr. N.C.

VA orthopedic and neurologic examinations in March and April 
1999, in essence, found no objective evidence to substantiate 
the veteran's complaints of severe back pain and neurologic 
symptoms.  The orthopedic examiner stated there was no 
evidence of any impairment supported by pathology and the 
neurologic examiner stated that from a neurological 
standpoint there were no functional limitations at that time.

At his personal hearing before the undersigned Board Member 
the veteran testified that periods of VA hospitalizations and 
his "condition" had prevented him from maintaining or 
attending school for that period of time.  He stated he had 
been hospitalized for approximately 2 months because of his 
back disability but could not recall specific dates he had 
been unable to attend school because of his back disorder.  

Analysis

VA law provides, generally, that basic educational assistance 
or supplemental educational assistance will not be provided 
to a veteran or service member beyond 10 years from the later 
of (i) the date of the veteran's last discharge or release 
from a period of active duty of 90 days or more of continuous 
service; or (ii) the date of the veteran's last discharge or 
release from a shorter period of active duty if the discharge 
or release is because of a service-connected disability, a 
medical condition which preexisted such service and which VA 
determines is not service-connected, hardship, or was 
involuntary for the convenience of the government after 
October 1, 1987, as a result of a reduction in force.  
38 U.S.C.A. § 3031 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 21.7050 (2001).

Regulations also provide, however, that VA shall grant an 
extension of the applicable delimiting period when the 
veteran applies for an extension within the time specified 
and the veteran was prevented from initiating or completing 
the chosen program of education within the otherwise 
applicable eligibility period because of a physical or mental 
disability that did not result from the veteran's willful 
misconduct.  It is noted that it must be clearly established 
by medical evidence that such a program of education was 
medically infeasible and that VA will not consider a veteran 
who is disabled for a period of 30 days or less as having 
been prevented from initiating or completing a chosen 
program, unless the evidence establishes that the veteran was 
prevented from enrolling or re-enrolling in the chosen 
program or was forced to discontinue attendance, because of 
the short disability.  See 38 C.F.R. § 21.7051 (2001). 

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).

In this case, the Board finds the medical evidence of record 
does not clearly establish that the veteran's pursuit of a 
program of education was medically infeasible at any time 
during his 10 year period of eligibility.  The evidence shows 
the veteran was treated for various medical problems over 
this period and that he complained his back disorder made it 
difficult for him to attend class.  However, there is no 
evidence that the veteran's November to December 1990 or 
April to August 1994 VA hospitalizations prevented him from 
enrolling or re-enrolling in his chosen program or forced him 
to discontinue attendance.  In fact, the August 1994 
discharge summary noted the veteran had requested discharge 
at that time in order to begin school.

The Board also finds that the medical evidence demonstrates 
the veteran was medically cleared to pursue his education by 
Dr. N.C. as late as April 1996 and that the April 1998 
statement of Dr. N.C. that the veteran's back disorder had at 
times been persistent and severe enough to limit pursuit of 
education is too vague to be considered probative evidence 
that pursuit of a program of education was medically 
infeasible.  The Board further finds the April 1998 opinion 
is inconsistent with the facts of the case showing the 
veteran changed education programs and institutions at will.  
The Board notes that the determination by Dr. N.C., in 
essence, that the veteran was medically unable to attend 
class after April 1997 is not relevant to the matter on 
appeal because the veteran's eligibility ended March 31, 
1997.

The Board also notes that an October 1995 VA psychology 
report noted a current GAF score of 45 and that GAF scores 
ranging between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS (4th ed.) (DSM-IV).  The Court has held that 
GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996).  

Although the October 1995 VA psychology reports show the 
veteran had psychiatric disorders which impaired his 
functioning, the record shows the veteran was, in fact, 
enrolled and attending medical school at that time.  
Therefore, the Board finds the veteran's pursuit of a program 
of education was not medically infeasible at that time.

Based upon all of the evidence of record, the Board finds the 
veteran's delay in completing his chosen program of education 
within the applicable eligibility period was because of his 
dissatisfaction with educational institutions he attended and 
his desire to enroll in other institutions and not because of 
a physical or mental disability.  The Board finds the 
veteran's history of changing programs and his March 19, 
1996, correspondence are persuasive evidence of this fact.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 

(1990).  In this case, the Board finds the preponderance of 
the evidence is against the veteran's claim.


ORDER

Entitlement to extension of the veteran's basic 10-year 
period of eligibility for receiving educational assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code, is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

